Citation Nr: 1734693	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ORDER

Entitlement to service connection for PTSD is granted.


FINDING OF FACT

The Veteran has been diagnosed with PTSD under the relevant criteria due to an in-service combat stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from June 1964 to January 1968.  Among other decorations, he earned a Purple Heart medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a November 2016 Travel Board hearing before the undersigned. 

The Veteran generally contends that his PTSD was caused by combat stressors.  Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  See 38 C.F.R. § 3.304(f).  Credible supporting evidence is not required if the Veteran participated in combat and the claimed stressor is related to that combat.  38 C.F.R. § 3.304(f)(2) (2016).  The Veteran has satisfied the regulatory requirements for service connection for PTSD.

First, the Veteran has a current diagnosis of PTSD.  VA treatment records indicate that the Veteran was first diagnosed with PTSD in June 2009.  VA treatment records confirm a PTSD diagnosis in April 2017.  As such, the Board finds that the Veteran has a current diagnosis of PTSD.

The Veteran participated in combat as evidenced by his receipt of a Purple Heart medal.  His testimony about the contended stressor is consistent with the circumstances, conditions, and hardships of his service.  See DD-214; November 2016 Hearing Transcript; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, the Veteran has satisfied the second element of service connection.

Third, there is a link, established by medical evidence, between the Veteran's current PTSD and his in-service stressor.  The Veteran reported symptoms of: occasional nightmares; regular, intrusive thoughts; nightly sleep disturbances; easily angered; exaggerated startle response; anxiety, depression, and feelings of hopelessness, including suicidal ideation; social isolation; and difficulty maintaining social relationships.  See August 2009 Southern Arizona HCS mental health note with associated diagnosis of PTSD.  The only reported stressor was the Veteran's service as a combat medic (this is consistent with the occupational specialty noted on his certificate of discharge from service).

Therefore, the record establishes the necessary criteria and service connection for PTSD is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  Vietnam Veterans of America
Department of Veterans Affairs


